The foregoing opinion of BENNICK, C., is adopted as the opinion of the court. The judgment of the circuit court is, accordingly, reversed, and the cause remanded, with directions as recommended by the Commissioner, provided plaintiffs enter a remittitur of $483.81, within ten days; otherwise the judgment is reversed, and the cause remanded for a new trial. Becker and Nipper, JJ.,
concur; Haid, P.J., not sitting.
REPORTER'S NOTE: — Writ of certiorari in the foregoing cause was denied by the Supreme Court, June 6, 1930.